Citation Nr: 1441487	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder specifically of the feet, claimed as jungle rot, tinea pedis and onychomycosis.

2.  Entitlement to service connection for other types of skin disorders, including chloracne, claimed to be the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, including in the Republic of Vietnam from December 1967 to December 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the characterization of his claims, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board is considering his claim for a skin disorder in a generic sense, as all encompassing, so including for jungle rot, tinea pedis, onychomycosis, and chloracne.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The most probative (competent and credible) evidence of record does not show that any of the skin disorders affecting the Veteran's feet, including jungle rot, tinea pedis and onychomycosis, initially manifested during his service or are the result of it.

2.  He does not have a current diagnosis of chloracne, and there is no probative evidence showing that any other skin disorder, aside from those already mentioned, is the result of any disease, injury or event during his service, including exposure to herbicides in Vietnam.



CONCLUSION OF LAW

The criteria are not met for establishing entitlement to service connection for a skin disorder of any sort - including jungle rot, tinea pedis, onychomycosis, and chloracne, the latter claimed to be the result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

VA satisfied the notification requirements of the VCAA by means of a letter dated in March 2010, which provided the Veteran notice of the types of evidence needed to substantiate his service-connection claims, the division of responsibility between him and VA in obtaining the required evidence, and requested that he provide any information or evidence in his possession pertaining to his claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), insofar as also apprising him of how VA determines a "downstream" disability rating and effective date when service connection is granted.  He therefore has received all required notice.


The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, post-service treatment records, and a VA examination report dated in May 2010.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he believed were relevant to the claims that have not already been obtained and associated with the record for consideration.  Review of the VA examination report shows the examiner considered all of the relevant evidence of record, obtained a history of the Veteran's symptoms and treatment he has received, performed a physical evaluation, and most importantly provided explanatory rationale for the opinions needed to decide these claims.  Accordingly, the Board concludes the report is more than adequate to base decisions in this case.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit rather recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of chronicity (permanency) in service, the veteran can establish entitlement to service connection alternatively by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

A.  Entitlement to Service connection for a Skin Disorder Specifically of the Feet, Claimed as Jungle Rot, but also Considering Tinea Pedis and Onychomycosis

The Veteran contends that he has suffered from a bilateral foot fungal infection, including especially jungle rot, since he was in the service.  He alleges that, while in Vietnam, he was required to remain in wet boots and socks for days at a time without having the opportunity to dry them out.

He has diagnoses of bilateral tinea pedis ("Athlete's Feet"), which also has been referred to as "jungle rot."  This diagnosis was most recently rendered during his May 2010 VA examination.  Thus, there is no disputing he has a skin disorder of this type.  However, a Veteran seeking disability benefits must establish not only the existence of the claimed disability, but also an etiological connection ("nexus") between the disability and his military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  And it is in this equally important respect that the evidence is less favorable to his claim.

Intrinsic to direct service connection is that the Veteran must have sustained a relevant injury or contracted a relevant disease during his service.  The Veteran contends that, as a Rifleman in combat in Vietnam, he was required to travel through jungles and rice paddies without opportunity to change his wet boots and socks.  This type of activity is consistent with the circumstances, conditions and hardships of his service, so the Board also is accepting that he sustained relevant injury in this way during his service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  But there still has to be attribution of his current tinea pedis or jungle rot to that activity coincident with his service, and there is no such evidence supporting this notion.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Review of his service treatment records (STRs) shows no complaints of, treatment for, or a diagnosis of any skin disorder of the feet.  His post-service treatment reports are also devoid of any indication of treatment for or a diagnosis of tinea pedis until his VA compensation examination.  During the May 2010 VA skin disorders examination, it was noted that he reported that his skin disorder affecting his feet had been present since his service.  And, as already mentioned, after objective physical examination the examiner diagnosed tinea pedis and onychomycosis (infected toenails) of the feet.  He also noted the Veteran had undergone a VA Agent Orange examination in January 2010, so just a few months earlier, at which time the examiner had observed dry, crusting skin lesions on the Veteran's upper extremities and resultantly had advised him to see a dermatologist.  But based on a review of the relevant evidence in the file, the current examiner concluded that it was less likely than not the Veteran's skin disorders affecting his feet were either caused by, or a result of, the in-service combat events he had recounted.  This VA examiner explained that the tinea pedis and onychomycosis may have been a result of exposure to the dampness of Vietnam jungles and the wearing of wet footwear, as fungal infections of the feet are generally brought on by damp conditions.  However, he also stated the Veteran could have developed these conditions during any point in his life, as they could be treated and recur.  The examiner added that he was unable to find any documentation that the Veteran had foot or skin conditions during his service, despite his self-report.  This examiner observed that the Veteran's military entrance examination did not note any conditions of the feet, but also that none were noted in his subsequent STRs.  Accordingly, based on the information in the file, including past and present medical records, the Veteran's history and physical examination, and the examiner's review of the medical literature, he ultimately concluded the Veteran's tinea pedis and onychomycosis were less likely than note caused by or a result of his active duty service.


The Veteran has not offered any contrary medical evidence tending to refute this VA examiner's ultimate conclusion that there is no relationship or correlation between the Veteran's tinea pedis and onychomycosis and his military service, including his activity in combat in Vietnam.  In cases, as here, where a Veteran asserts entitlement to service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing VA regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To ultimately establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  And, to reiterate, in this particular instance there is no such supporting evidence, that is, other than the Veteran's unsubstantiated lay allegation.

Despite the fact that the Veteran has been shown to have a current skin disorder of the feet, there is no probative evidence of record associating this current disorder with any incident of his service, including having to wear wet socks and boots while traversing the jungles of Vietnam in combat.  The May 2010 VA compensation examiner accepted that the tinea pedis and onychomychosis now shown "may" be a result of that type of combat activity in service, but this VA examiner also pointed out that this just as well "may not" be true as well.  Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion has to be viewed in its entire context, however, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that 

any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez, 22 Vet. App. at 302.  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

That said, the Jones Court also acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389 .


The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

There was indeed this required consideration in this particular instance, including by the May 2010 VA compensation examiner.  Notably, he pointed out that there was no evidence of a chronic skin disorder of the feet at any time during the Veteran's service or, for that matter, even contemporaneous to it.  Rather, the first diagnosis of a skin disorder was not until 2010, nearly 40 years after the conclusion of his service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Here, the vast amount of time that passed following service without so much as a complaint, much less diagnosis, of a skin disease of the feet, is evidence weighing against the Veteran's claim.  Moreover, the VA examiner considered this very significant when opining that the Veteran's tinea pedis and onychomycosis were not related to any aspect of his service, including his wearing of wet footwear in a combat environment in Vietnam.  This VA examiner's opinion was well informed since based on a review of the claims file and the Veteran's history, even to the extent self-recounted, and the opinion is supported with a well-explained rationale citing to medical literature.  This unfavorable opinion therefore is highly probative, indeed, more so than the Veteran's contrary lay allegation.  In short, the Veteran's lay opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the Veteran's statements and the pertinent evidence of record and found against the alleged relationship between the tinea pedis and onychomychosis and service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board has duly considered the Veteran's lay statements (as well as those of his wife) attesting that he has had these skin disorders affecting his feet ever since his service.  He is competent to describe symptoms of which he has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, he has not been shown to have the medical experience or training required to diagnosis a complex foot fungus, such as tinea pedis or onychomycosis, and relate it to his military service that ended many years (indeed decades) ago.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), tinea pedis and onychomychosis fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  A medical opinion was indeed obtained in this instance, and it is unfavorable to the claim, not instead supportive of it.


Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  So, here, the Board finds that the May 2010 VA examiner's opinion is the most probative evidence of record concerning the determinative issue of causation.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder of the feet, including for jungle rot, tinea pedis or onychomychosis.  The "benefit-of-the-doubt" rule is inapplicable in this case, as there is not an approximate balance of evidence for versus against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Entitlement to Service connection for Other Skin Disorders, including Chloracne, Claimed Instead to be the Result of Herbicide Exposure

The Veteran also claims to have a skin disorder, including chloracne, from exposure to Agent Orange in Vietnam.

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era).  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing the veteran was not exposed to any such agent during that service.  A disease listed at 38 C.F.R. § 3.309(e) will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6).

These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type II (also known as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to this list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

As an initial matter, VA has confirmed that the Veteran served for one year in Vietnam as a Rifleman in combat.  Accordingly, exposure to herbicides is conceded.  Review of the evidence in his claims file, however, reveals no probative evidence that he ever has received a diagnosis of chloracne, another acne form disease consistent with chloracne, or any other disease listed in § 3.309(e) as presumptively associated with Agent Orange exposure.  Proof the Veteran has the alleged disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran was found to have some dry, crusting skin lesions on his upper extremities during his January 2010 VA Agent Orange evaluation, the examiner did not diagnosis chloracne or other disease consistent with chloracne.

At the conclusion of the subsequent May 2010 VA skin examination, the Veteran was diagnosed with tinea pedis, onychomycosis, Actinic keratosis, Squamous Cell Carcinoma (SCCA) of the skin, rosacea, nevi (atypical moles), chronic solar damage and lentigo.  But the evaluating clinician noted that review of the STRs showed no indication of skin disorders during the Veteran's service.  He therefore determined the Veteran's current skin rash, which was not chloracne, was not caused by or a result of his active duty service.  Rather, according to this VA compensation examiner, the Veteran's skin conditions were those typically seen with aging, exposure to the sun, and genetic and naturally occurring disorders.  Consequently, the Board finds the most probative evidence of record to be against granting the Veteran's claim of entitlement to service connection for any other skin disorder, including as secondary to herbicide exposure.  He does not have a skin disorder of the type contemplated by 38 C.F.R. § 3.309(e) as presumptively associated with Agent Orange exposure.  He also does not have any supporting medical evidence otherwise relating or attributing any skin disorder that he has with prior exposure to Agent Orange, so even accepting that it occurred.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 -23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court indicated the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.  But, to reiterate, there is not the required direct correlation in this particular instance between any of the skin disorders currently shown and prior exposure to Agent Orange.  As such, service connection for a skin disorder, including chloracne, on either a direct or presumptive basis, is not warranted.


The only evidence relating the Veteran's skin diseases to his military service, including especially his time in Vietnam, comes from him personally.  But as already discussed, because he has not been shown to be competent to offer a probative opinion on a matter requiring medical expertise, his claim that his skin disorders, diagnosed many decades after his service, are chloracne or other acne form disease consistent with chloracne due to herbicide exposure, is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And as this is the only evidence of record relating his skin diseases to his service, his claim must be denied given the contrary VA medical examiner's opinion.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. §  3.102 is inapplicable, as there is not an approximate balance of evidence for versus against the claim.  See Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.


ORDER

The claim of entitlement to service connection for a skin disorder of the feet, claimed as jungle rot (also considering tinea pedis and onychomychosis), is denied.

The claim of entitlement to service connection for other skin disorders, including chloracne, claimed instead to be the result of herbicide exposure, also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


